Citation Nr: 1716277	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-42 621	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to a higher initial disability rating for migraine headaches, evaluated as 10 percent disabling prior to July 29, 2016, as 30 percent disabling from July 29, 2016, to October 17, 2016, and as 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

When the Veteran retired in September 2009, he had a total of approximately 20 years and 5 months of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2015, the Board remanded the claim for additional evidentiary development.  Subsequently, in a February 2017 rating decision, the 10 percent rating in effect for migraine headaches was increased to 30 percent, effective July 29, 2016.  The 30 percent disability rating was increased to 50 percent, effective October 18, 2016.  

In July 2015, the Veteran testified before the undersigned at a hearing conducted at the Board's offices in Washington, DC.  A copy of the hearing transcript has been added to the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


